Citation Nr: 1432298	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include fracture, meniscus tear, and chondromalacia patallae.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training in the Army National Guard from January 1967 to May 1967.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The RO has denied the claim of service connection for internal derangement of the right knee; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.

The Appellant testified at an October 2012 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated with the claims file.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  


FINDINGS OF FACT

1.  The Appellant's right knee disability pre-existed service and did not permanently worsen beyond the natural progress of the disability during a period of active duty for training in the Army National Guard; and, the current right knee disability was not otherwise incurred in or aggravated by service.  


2.  The Appellant's left knee disability pre-existed service and did not permanently worsen beyond the natural progress of the disability during a period of active duty for training in the Army National Guard; and, the current left knee disability was not otherwise incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service, and the Appellant is not entitled to veteran status.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  A left knee disability was not incurred in or aggravated by service, and the Appellant is not entitled to veteran status.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Appellant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Appellant with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to the Appellant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter in August 2011.  The Appellant was notified of how to substantiate the claim for service connection, information regarding the allocation of responsibility between the Appellant and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

As discussed below, the appeals in this case turn on the issues of whether the Appellant's pre-existing bilateral knee disability permanently worsened in service and whether any such worsening was beyond the natural progress of the disability.  

Because the Appellant has not demonstrated a permanent worsening in severity of the pre-existing bilateral knee disability during active service that was beyond the natural progress of the disability, as discussed below, there is no indication of an in-service incurrence or aggravation of a bilateral knee disability.  Therefore, obtainment of a VA examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Nevertheless, the Appellant was afforded a VA examination of the right knee in September 2011, and a September 2011 addendum opinion followed.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board finds that the examination is adequate.  

The Appellant indicates that he was discharged from service in January 1968 due to worsening of his knee disability after basic training.  See October 2012 Board hearing transcript p. 3; August 2011 claim (indicating discharge date).  The Appellant's DD-214 indicates that the Appellant was transferred to a reserve component in the Army National Guard after active duty for training.  The Board acknowledges that the service personnel records and the inactive service treatment records are not associated with the claims file.  However, there is no lay allegation that any worsening of the Appellant's bilateral knee disability occurred in the line of duty during inactive service.  Thus, the Board concludes that the Appellant's service personnel records and inactive service treatment records would not provide any new information to show a permanent worsening of a pre-existing bilateral knee disability during active service that was beyond the natural progress of the disability.  Thus, the failure to obtain the outstanding service personnel records and the inactive service treatment records is not prejudicial to the Appellant and is therefore harmless error.

The record indicates that the Appellant may have received workers' compensation benefits for a knee injury sustained in February 2004.  See September 2005 letter to Dr. P. [unsigned].  A September 2002 letter from J. L. W. states that the Appellant sustained bilateral knee injuries and is receiving workers' compensation benefits for the same.  The record indicates that the September 2002 letter pertains to a workers' compensation claim for a right knee injury sustained in March 1997.  See March 1997 treatment record from Dr. R. M.  The Board acknowledges that the complete records pertaining to each workers' compensation claim are not associated with the claims file.  However, because these records pertain to knee injuries that happened many years after discharge from service, the Board concludes that these records would not provide any new information to show a permanent worsening of a pre-existing bilateral knee disability during active service that was beyond the natural progress of the disability.  Thus, the failure to obtain the complete workers' compensation records is not prejudicial to the Appellant and is therefore harmless error.

The Board acknowledges that the RO requested medical records from Dr. D., and the August 2011 response indicated that the medical records are unavailable.   The Board notes that the Appellant was provided notice as to the unavailability of these records in October 2011, pursuant to 38 C.F.R. § 3.159(e). 

The Appellant has been provided every opportunity to identify or submit additional evidence to support his claims, to include the opportunity to testify at a Board hearing in October 2012.  Accordingly, the Board concludes VA has satisfied its duty to assist.

Service Connection

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to qualify for VA disability compensation, however, a claimant must be a veteran.  Service on active duty alone is sufficient to meet the statutory definition of veteran, but service on active duty for training without more will not suffice to give one "veteran" status.  An individual who served on active duty for training (ACDUTRA) will be considered a "veteran" if that individual suffers from a disease or injury incurred or aggravated in line of duty during the period of active duty for training.  38 U.S.C.A. § 101(24)(B).  An individual who served on inactive duty training (INACDUTRA) will be considered a "veteran" if that individual suffers from an injury incurred or aggravated in line of duty during the period of active duty for training.  For "veteran" status based on aggravation during a period of active duty for training, the claimant has the burden to demonstrate that he experienced a permanent increase in the pre-existing disability during the period of active duty for training and that the increase in disability is beyond the natural progress of the disease or injury.  Donnellan v. Shinseki, 24 Vet. App. 167, 171-74 (2010).  

The claimant has the burden to show aggravation of a pre-existing disability with evidence of symptomatic manifestations of the condition during active service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) (holding that the claimant must provide lay or medical evidence of symptomatic manifestations to show aggravation in a claim pursuant to 38 U.S.C.A. § 1153); see generally Donnellan v. Shinseki, 24 Vet. App. 167, 172-73 (2010) (holding that "aggravated" in 38 U.S.C.A. § 101(24)(B) carries the same definition as "aggravated" in 38 C.F.R. § 1153 and should include both elements of aggravation discussed in § 1153).  Temporary or intermittent flare-ups during service are not sufficient to constitute aggravation unless the underlying disability, as distinguished from the symptoms, has permanently worsened.  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 

The claimant need only demonstrate that there is an approximate balance of evidence to prevail in the claim, and the claim may only be denied when the preponderance of evidence is against the claim.  Donnellan v. Shinseki, 24 Vet. App. 167, 175 (2010).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Appellant should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis
  
The Appellant concedes that his bilateral knee disability pre-existed service.  See e.g., October 2012 Board hearing at pp. 3, 6; but see September 2011 VA examination (Appellant reported onset of right knee disability in 1967).  Significantly, a January 1968 letter from private physician Dr. C. stated that he treated the Appellant prior to service in February 1966 for probable incomplete tears of the medial menisci of both knees, which subsequently added to the diagnosis of chondromalacia.  Dr. C. opined that the Appellant "will have considerable difficulty with bending, stooping, prolonged walking, stair or hill-side climbing.  I believe he will progress to an osteoarthritis of both knees and will eventually require surgical correction."  In light of the medical evidence, the Board finds that the Appellant's bilateral knee disability pre-existed service.    
 The Appellant contends that he went into service with weakness in his knees, and entering and exiting vehicles in service and basic training caused his knees to worsen.  See October 2012 Board hearing at p. 3.  The Appellant also states that when he enlisted his knees were in "pretty good shape."  Id.  The Appellant states that his activities during service as a light vehicle driver "really bothered [him]."  Id.  He specifically states that "while getting in and out of large trucks to load and unload I developed excruciating sharp pains in my right knee."  See August 2011 claim.         

A January 1967 service treatment record shows that the Appellant reported a rupture of the right knee in November 1966 and that the right knee gives him trouble.  A January 1967 in-service x-ray report of the right knee noted an old knee injury with recurrent pain and weakness.  The January 1967 x-ray report showed negative results and no physical findings.  In an April 1967 report of medical history on discharge from ACDUTRA, the Appellant indicated that he has had or had at that time cramps in his legs.  No knee injury or disease was noted in the April 1967 examination performed on discharge from ACDUTRA.  

The Appellant is certainly competent to attest to his symptoms and observations, such as pain and weakness.  Significantly, however, the determination as to whether the Appellant's bilateral knee disability permanently worsened beyond the natural progress of the disability is a medical matter beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Because the record does not reflect that the Appellant has specialized medical training in the field of orthopedics, the Appellant is not competent to report that his bilateral knee disability permanently increased in severity in active service beyond the natural progress of the disability.  Accordingly, the issue of credibility is not reached.  

Having considered the Appellant's lay statements, the Board finds that preponderance of the evidence is against a finding of aggravation of a pre-existing bilateral knee disability during active service.  Though the January 1967 in-service x-ray report of the right knee noted an old knee injury with recurrent pain and weakness, the x-ray report showed negative results and no physical findings.  Further, no knee injury or disease was noted on the April 1967 examination performed on discharge from active duty.  Except for one incident of treatment in January 1967 and the Appellant's reports of knee pain and weakness in service, which notably are the same as the complaints prior to and at entry, the evidence is silent as to any other knee symptoms in service.  

The Board notes that after separation from service, the record is silent for over two decades for a bilateral knee disability.  Indeed, the evidence shows that Appellant sustained multiple bilateral knee injuries and underwent multiple knee surgeries many years after service.  See e.g. March 1997 private treatment note.  The Board also notes that the Appellant was afforded a VA examination in September 2011, and the examiner opined that the Appellant's current right knee disability is less likely than not the result of service training.  The examiner noted that the Appellant's injury pre-existed service and "was not severe enough to have caused the damage present today or to require the surgeries that he had."  See September 2011 VA examination and addendum opinion.    

For these reasons, and in light of there being no objective medical findings of a knee disability during service and upon separation from service, the Board finds that the preponderance of the evidence shows that the Appellant's symptoms in active service were temporary flare-ups and that there was no permanent increase in the underlying bilateral knee disability during active service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Also, there is no competent evidence demonstrating that any alleged permanent worsening of the pre-existing bilateral knee disability was beyond the natural progress of the disability.  Thus, the Appellant has not met his burden to show aggravation of the pre-existing bilateral knee disability during active service.  

The Board acknowledges the Appellant's argument that because there was not a numerical percentage assigned to his disability prior to service, and a missing medical opinion by Dr. C. assigned a 10 percent disability rating after service, the disability was aggravated by service.  In a December 2011 lay statement, A. C. attests to the existence of a missing medical opinion by Dr. C. from January 1968 showing that Dr. C. assessed the Appellant's "current (1968) disability" as 10 percent disabling.  A. C. states as follows:

This disability was the result of an injury sustained at Ft. Polk during basic training.  It was documented throughout his records that [the Appellant] suffered with weak knees, but the damage contributing to the physical release of [the Appellant] was adjacent to the constant stress of training especially entering and exiting transport vehicles.

Based on the above statement, the Board concludes that the "injury sustained at Ft. Polk during basic training" to which A. C. and/or Dr. C. referred was the stress of training and entering and exiting transport vehicles.  This conclusion is supported by the Appellant's own contention that his knees worsened due to basic training and entering and exiting vehicles.  A. C. is certainly competent to attest to his observation of the January 1968 missing medical opinion, and the Board finds that he is credible.  However, even if the Board concedes that the missing opinion by Dr. C. indicates that the Appellant's pre-existing bilateral knee disability permanently worsened in active service, there is no indication that Dr. C. also provided a medical opinion that such increase in severity of the pre-existing disability was beyond the natural progress of the disability.  

The Board does not doubt that the Appellant's bilateral knee disability is currently worse than it was during service.  However, the preponderance of the evidence is against a finding that the Appellant's pre-existing bilateral knee disability permanently worsened in active service beyond the natural progress of the disability.  Thus, the Appellant has not met his burden to show aggravation of a pre-existing bilateral knee disability during active service, and he is therefore not entitled to veteran status.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171-74 (2010).  Furthermore, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is not met, and service connection is not warranted.  38 C.F.R. § 3.303.  

Because the Appellant has not established veteran status based on a period of service prior to his period of ACDUTRA, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Smith v. Shinseki, 24 Vet. App. 45, 45-46 (2010).  Because the Appellant's claims are based only on a period of ACDUTRA, the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010).

As the preponderance of the evidence is against the Appellant's claims, the benefit of the doubt provision does not apply, and the claims must be denied.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a right knee disability, to include fracture, meniscus tear, and chondromalacia patellae, is denied.

Entitlement to service connection for a left knee disability is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


